UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4000


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MALIK MONTREASE MOORE,

                  Defendant - Appellant.


                            ______________

                             No. 07-5031
                           ______________

UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MALIK MONTREASE MOORE,

                  Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:05-cr-00235-RLV-DCK-3)


Submitted:    November 25, 2008            Decided:   December 31, 2008


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Andrew B. Banzhoff, DEVEREUX & BANZHOFF, P.L.L.C., Asheville,
North Carolina, for Appellant. Gretchen C. F. Shappert, United
States Attorney, Adam Morris, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Following      a    jury     trial,      Malik     Montrease      Moore   was

convicted of one count of conspiracy to possess with intent to

distribute        at   least     fifty    grams       or     more   of   a   mixture   or

substance containing a detectable amount of cocaine base, in

violation of 21 U.S.C. § 846 (2006), for a drug distribution

conspiracy existing between 1987 and 2005 in Caldwell County,

North Carolina.         Because Moore had two prior felony convictions,

the district court sentenced him to the enhanced sentence of

life in prison.        Moore timely appealed.

             On appeal, Moore argues that the district court: (1)

erred in denying his motion for judgment of acquittal because

the Government failed to sufficiently prove that he conspired to

distribute        cocaine      base;     (2)       engaged    in    improper    judicial

factfinding, in violation of his Sixth Amendment rights; and (3)

erred   in    using      prior    convictions          to     enhance    his   sentence.

Finding no error, we affirm.

             We review de novo a district court’s denial of a Fed.

R. Crim. P. 29 judgment of acquittal.                       United States v. Alerre,

430 F.3d 681, 693 (4th Cir. 2005).                    In conducting such a review,

we are obligated to sustain a guilty verdict if, viewing the

evidence in the light most favorable to the prosecution, the

verdict      is    supported       by     “substantial          evidence.”        United

States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc)

                                               3
(citing   Glasser       v.   United       States,          315    U.S.       60,     80   (1942)).

Whether there is a single conspiracy or multiple conspiracies,

and   whether     there      was    an        agreement          to    participate         in    the

conspiracy, are questions of fact for the jury, and we must

affirm its finding “unless the evidence, taken in the light most

favorable to the government, would not allow a reasonable jury

so to find.”        United States v. Harris, 39 F.3d 1262, 1267 (4th

Cir. 1994) (internal quotation marks and citation omitted); see

Glasser, 315 U.S. at 80.                 In evaluating the sufficiency of the

evidence,    this    court       does     not       review       the    credibility        of    the

witnesses and assumes that the jury resolved all contradictions

in the testimony in favor of the Government.                                 United States v.

Brooks, 524 F.3d 549, 563 (4th Cir. 2008).                                  The uncorroborated

testimony    of   one     witness        or    accomplice             may    be   sufficient      to

sustain a conviction.              United States v. Wilson, 115 F.3d 1185,

1190 (4th Cir. 1997).              This court “can reverse a conviction on

insufficiency       grounds      only     when       the     prosecution’s            failure     is

clear.”      United States v. Moye, 454 F.3d 390, 394 (4th Cir.

2006) (en banc) (internal quotation marks and citation omitted).

            “To     prove    a     conspiracy         under       21        U.S.C.    § 846,     the

government    must      prove      (1)    an    agreement             between      two    or    more

persons to engage in conduct that violates a federal drug law,

(2) the defendant’s knowledge of the conspiracy, and (3) the

defendant’s       knowing        and      voluntary              participation            in     the

                                                4
conspiracy.”       United States v. Strickland, 245 F.3d 368, 384-85

(4th Cir. 2001); see Burgos, 94 F.3d at 857.                       A defendant may be

convicted    of    conspiracy   without          knowing     all    the   conspiracy’s

details, its full scope, or all of its members, and without

taking part in all of its activities over its entire existence.

United States v. Nunez, 432 F.3d 573, 578 (4th Cir. 2005).                            He

need only enter the conspiracy understanding its unlawful nature

and    willfully    join   in   the       plan    on    at   least     one    occasion.

Burgos, 94 F.3d at 858; see United States v. Banks, 10 F.3d

1044, 1054 (4th Cir. 1993).                The existence of an unspoken or

mutual understanding between conspirators is adequate evidence

of a conspiratorial agreement.                 United States v. Cardwell, 433

F.3d 378, 390 (4th Cir. 2005).                   There is often little direct

evidence of the conspirators’ agreement.                      Burgos, 94 F.3d at

857.    The government need not prove a conspiracy’s identifiable

organizational structure.

             “A single conspiracy exists where there is one overall

agreement or one general business venture.”                    Nunez, 432 F.3d at

578    (internal    quotation    marks         and     citation      omitted).       The

existence of a single conspiracy “depends upon the overlap of

main actors, methods, and goals.”                    Id.     “[T]rial evidence is

sufficient     to    establish        a     single         conspiracy        where   the

conspirators are shown to share the same objectives, the same



                                           5
methods, the same geographic spread, and the same results.”                                  See

United States v. Smith, 451 F.3d 209, 218 (4th Cir. 2006).

               Here, Moore and his coconspirators were shown to have

shared    the     same     objectives         and    methods:        distributing         crack

cocaine in Caldwell County for profit.                      Witnesses explained that

Moore regularly purchased a vast quantity of drugs to supply to

numerous       individuals       for    resale.           These      were    not    isolated,

buyer-seller transactions.               Howell and Edmisten, coconspirators

with    Moore,     pleaded       guilty       and    then       testified      about      their

involvement with Moore to distribute cocaine.                               Other witnesses

testified as to specific details of Moore’s involvement in drug

distribution:       they       knew    from    whom       Moore      obtained       his   crack

cocaine    and    to   whom     he     sold    it.        Moore      also    sold    drugs    to

confidential informants working directly for police on more than

one    occasion.         The    totality      of     the    evidence        revealed      large

quantities of crack cocaine regularly being purchased and sold

among the same individuals, indicating the existence of a casual

but common plan.          Based upon the evidence, the jury was entitled

to conclude that the actions of Moore and his conspirators in

the    distribution       of    drugs     amounted         to    a    single    conspiracy.

Therefore, the court properly denied Moore’s motion for judgment

of acquittal.

               Next, Moore argues that the district court violated

his    Sixth    Amendment       rights    when       it    engaged      in    impermissible

                                               6
fact-finding and used prior convictions to enhance his sentence.

In Almendarez-Torres v. United States, 523 U.S. 224, 243 (1998),

the    Supreme    Court   held     that,     when        seeking      a    sentencing

enhancement based on a prior conviction, the Government “need

not allege a defendant’s prior conviction in the indictment or

information that alleges the elements of an underlying crime.”

The Court reaffirmed this holding when it held that, “[o]ther

than the fact of a prior conviction, any fact that increases the

penalty for a crime beyond the prescribed statutory maximum must

be submitted to a jury, and proved beyond a reasonable doubt.”

Apprendi    v.   New   Jersey,   530     U.S.     466,    490   (2000)     (emphasis

added).     Moore concedes that we observed after Apprendi that

“the fact of a prior conviction remains a valid enhancement even

when not found by the jury,” United States v. Thompson, 421 F.3d

278, 282 (4th Cir. 2005) (internal quotation marks omitted), but

argues that the overruling of Almendarez-Torres is imminent, and

that    using    prior    convictions        to    enhance       a     sentence    is

constitutionally infirm.

            Despite    Moore’s     policy       arguments,      Almendarez-Torres

remains    authoritative,    and    we   have     reaffirmed         its   continuing

validity after Apprendi.         See Thompson, 421 F.3d at 282; United

States v. Cheek, 415 F.3d 349, 351-54 (4th Cir. 2005).                       Moore’s

argument lacks merit.



                                         7
            Moore also argues that the two prior convictions used

to   enhance     his    sentence          were       not    “prior”      to      the    instant

conspiracy conviction as they were merely separate convictions

arising out of the same transaction, citing United States v.

Blackwood, 913 F.2d 139, 145-46 (4th Cir. 1990).                              Moore contends

that because the drug conspiracy as alleged in the indictment

began in 1987 and continued through 2005, his convictions on

August 1, 2000, for the sale and delivery of cocaine, and on

April 14, 2003, for the sale of cocaine, arose out of the same

criminal    enterprise      and          could       not    be   used      to    enhance     his

sentence.

            Moore’s      argument         is     misplaced.           We      have     squarely

concluded    that      “[w]hen       a    defendant         is   convicted        of    a    drug

conspiracy under 21 U.S.C. § 846, prior drug felony convictions

that fall within the conspiracy period may be used to enhance a

defendant’s     sentence        if       the   conspiracy         continued          after   his

earlier convictions were final.”                       United States v. Smith, 451

F.3d 209, 224-25 (4th Cir. 2006); see 21 U.S.C. § 841(b)(1)(A)

(outlining      penalties       for       § 846       violations      and       stating      that

“final”     prior      felony    convictions               may   be     used      to    enhance

sentence).      Because the conspiracy for which Moore was convicted

continued well beyond his 2000 and 2003 convictions for the sale

of   cocaine,    we    conclude          these       two   convictions          were   properly



                                                 8
considered      “prior”     convictions      for     sentencing         enhancement

purposes.

            Accordingly,        we   affirm        Moore’s      conviction     and

sentence.      We dispense with oral argument because the facts and

legal    contentions      are   adequately    presented      in   the     materials

before   the    court   and     argument   would    not   aid     the   decisional

process.

                                                                           AFFIRMED




                                       9